
	
		VI
		111th CONGRESS
		1st Session
		S. 1587
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Sainey H.
		  Fatty.
	
	
		1.Permanent resident status for Sainey H.
			 Fatty
			(a)In GeneralNotwithstanding subsections (a) and (b) of
			 section 201 of the Immigration and Nationality
			 Act (8 U.S.C. 1151), Sainey H. Fatty shall be eligible for issuance
			 of an immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of StatusIf Sainey H. Fatty enters the United States
			 before the filing deadline specified in subsection (c), he shall be considered
			 to have entered and remained lawfully and shall, if otherwise eligible, be
			 eligible for adjustment of status under section 245 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Deadline for Application and Payment of
			 FeesSubsections (a) and (b)
			 shall apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of Immigrant Visa
			 NumberUpon the granting of
			 an immigrant visa or permanent residence to Sainey H. Fatty, the Secretary of
			 State shall instruct the proper officer to reduce by 1, during the current or
			 next following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of the alien’s birth under section 203(a)
			 of the Immigration and Nationality Act
			 (8 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that
			 are made available to natives of the country of the alien’s birth under section
			 202(e) of such Act (8 U.S.C. 1152(e)).
			(e)Denial of Preferential Immigration
			 Treatment for Certain RelativesThe natural parents, brothers, and sisters
			 of Sainey H. Fatty shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration
			 and Nationality Act (8 U.S.C. 1101 et seq.).
			
